PER CURIAM.
We agree with the appellant, Jones Products Corporation, that it is entitled to prejudgment interest on the binding authority of Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985), and that the interest should be calculated from the day of demand for payment, Butler Plaza, Inc. v. Allen Trovillion, Inc., 389 So.2d 682 (Fla. 5th DCA 1980).
Based on those authorities, we reverse and remand with directions to the trial to grant prejudgment interest from the date of demand.
Reversed and remanded with directions.